Citation Nr: 0925535	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cold weather 
injury to the right hand. 

2.  Entitlement to service connection for a cold weather 
injury to the left hand.

3.  Entitlement to service connection for arthritis of the 
right hand. 

4.  Entitlement to service connection for arthritis of the 
right elbow. 

5.  Entitlement to service connection for the residual 
conditions of a traumatic injury to the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to 
December 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2007, 
the Board remanded the claims for further development.  

In June 2003, the Veteran petitioned for service connection 
for residual conditions of cold weather injury and for 
arthritis of his left hand.  A similar claim for both cold 
weather injury and arthritis was separately adjudicated for 
the right hand.  In June 2007, the Board referred the issue 
of service connection for arthritis of the left hand to the 
RO for further development and adjudication as appropriate.  
This specific disability of arthritis of the left hand was 
not addressed in the most recent VA examination, any rating 
decision, or in a May 2009 supplemental statement of the 
case.  The Board again refers the issue to the RO for 
development if necessary and for adjudication.

In an April 2007 Informal Hearing Presentation, the Veteran's 
representative raised an issue of clear and unmistakable 
error in a March 18, 1958, rating decision that denied 
service connection for the residual conditions of a right 
index finger fracture. 
The RO has not taken any action on this claim.  Upon 
reflection, the Board finds that the issue is not 
inextricably intertwined with the current appeal and refers 
it to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's current bilateral hand disorders are not 
related to exposure to cold weather in service. 

2.  The Veteran's right hand gout and gouty arthritis first 
manifested greater than one year after service and is not 
related to trauma in service. 

3.  The Veteran's right index finger pain, swelling, and 
weakness are residual symptoms of a fracture of the finger in 
service. 

4.  The Veteran's gout of the right elbow first manifested 
many years after service and is not related to any aspect of 
service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cold weather 
injury to the right hand have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008). 

2.  The criteria for service connection for a cold weather 
injury to the left hand have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008). 

3.  The criteria for service connection for arthritis of the 
right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008). 

4.  The criteria for service connection for arthritis of the 
right elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008). 

5.  The criteria for service connection residual conditions 
of a traumatic injury to the right hand have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In July 2003, the RO sent correspondence that did not discuss 
the legal requirements or the nature of the evidence 
necessary to substantiate the claims.  Specifically, the 
documents did not provide the criteria for establishing 
service connection for the claimed conditions or information 
regarding the assignment of a disability rating and effective 
dates should service connection be granted.  Here, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision on the claim.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In July 2007, the Appeals Management Center provided notice 
that met the requirements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  In August 2008, the Veteran responded but failed 
to indicate whether he had more information to submit to 
assist in substantiating the claims.  After performing 
additional development including VA examinations, the AMC 
readjudicated the claims in a May 2009 supplemental statement 
of the case.  

Although the notice letter was not sent before the initial 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AMC also readjudicated the claims in 
May 2009 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran contends that the disabilities on appeal were the 
result of injuries sustained in combat service in Korea.  If 
a Veteran engaged in combat with an enemy, lay statements may 
be accepted as sufficient proof of incurrence of an injury or 
disease if consistent with the circumstances and hardships of 
service, notwithstanding that there is no record of such 
injury or disease.  38 U.S.C.A. § 1154 (b) (West 2002); 
38 C.F.R. § 3.304 (d) (2008).  

The Veteran's Report of Separation (DD-214) shows that he was 
inducted in December 1952, performed one year, four months, 
and 12 days of overseas service, and received several Korea 
campaign decorations.  His primary duty was as an ambulance 
driver.  There were no combat awards or badges.  Service 
medical records showed that the Veteran received treatment in 
the United States in May 1953, reported to a replacement 
company in Korea in July 1953, and received treatment in the 
United States in November 1954.  A cease fire was declared in 
Korea in July 1953.  Treatment records during his tour in 
Korea showed that he was assigned to various medical units.  
The Veteran did not provide information on the dates, places, 
or circumstances of combat other than that he served in Korea 
over the winter months.  He does not contend that he was 
wounded in action. 

The Board acknowledges the Veteran's lay statements that he 
engaged in combat; however, the Board places greater 
probative weight on the timing and circumstances of service 
shown in the personnel and medical treatment records.  The 
Board concludes that the Veteran was not in combat because 
the service records are silent for any combat awards, 
injuries, or other references and because the Veteran was 
assigned to medical units as an ambulance driver after 
general hostilities ceased in July 1953.   Therefore, the 
Veteran's lay statements will be weighed along with other 
evidence of record, and the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304 (d) are not applicable in this 
case. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Arthritis and Residuals of Trauma to the Right Hand; 
Bilateral Cold Weather Hand Injuries

Service treatment records showed that the Veteran served in 
Korea during the winter months of 1953-54, but the records 
are silent for any symptoms, diagnoses, or treatment for 
frostbite or other cold weather injuries.  In June 1953, he 
was treated for a sprain of the right thumb which was 
immobilized and bandaged.  In April 2007, his representative 
contended that the Veteran was hospitalized for four days in 
July and August 1953 for treatment of a finger condition.  
Service treatment records showed this period of treatment, 
but the clinician's notations refer to dressings on the legs 
and the application of ointment.  Although an illegible word 
in the notation might be "finger," there is no other 
evidence of a traumatic injury or appropriate treatment to 
the fingers or hands at this time.  In September 1953, the 
Veteran was treated for a fracture of the right index finger 
two weeks earlier.  The examiner confirmed the fracture by X-
ray and provided a splint.   There was no indication of a 
compound fracture or treatment for a wound.  In December 
1953, the Veteran sustained a fractured rib and back strain 
in an ambulance accident but there were no clinical notations 
of injuries to the hands.  Later that month, he was treated 
for a contusion of one thumb.  In May 1954, the Veteran 
fractured his right thumb and was provided a splint.  There 
were no follow-up examinations or treatment after the index 
finger and thumb injuries and no abnormalities of the hands 
were noted on a November 1954 discharge examination. 

In a May 2004 notice of disagreement and in a February 2005 
substantive appeal, the Veteran contended that troops during 
the Korean War were not provided with adequate cold weather 
gear and that most were exposed to cold injuries.  He stated 
that he experienced frostbite of his hands so severe that his 
flesh peeled away when he was treated.  When he injured his 
right finger, the blood was frozen so that he did not bleed 
even with a bone protruding through the skin. 

In February 1958, a VA physician examined the Veteran's right 
hand and fingers.  The Veteran did not report experiencing 
frostbite, and the physician did not note any residuals of 
frostbite or cold weather injury.  X-rays of the right index 
finger showed arthritis involving the distal interphalangeal 
articulations which interfered with flexion and extension and 
grip strength.  The physician noted that the symptoms were 
residuals of a fracture of the right index finger.  

In February 1985, a VA examiner noted the results of 
concurrent X-rays that showed mild degenerative changes in 
both hands.  The examiner diagnosed rheumatoid arthritis and 
gout.  In correspondence in June 1985, the Veteran reported 
recurrent pain and swelling of his hands and feet.  VA 
outpatient treatment reports from September 1987 to September 
1988, November 1989 to April 1997, June 1999 to January 2002, 
and September 2002 to March 2005 showed treatment for 
recurrent flare-ups of gouty arthritis of the wrists, hands, 
and occasionally in joints of the shoulder, elbow, knees, and 
spine.  

In September 1988, the Veteran had treatment for pain and 
swelling of the right index finger.  X-ray of the right hand 
showed narrowing of the second and third interphalangeal 
joints with spur formations, very small subchondral cysts, 
and soft tissue swelling.  A VA physician found the results 
consistent with gouty arthritis but the joint narrowing and 
spurs as consistent with hemochromatosis, a biochemical 
cellular disorder.  Another X-ray of the right hand in 
October 2002 showed similar arthritic changes and he was 
again diagnosed as gouty arthritis.  There were no reports by 
the Veteran or clinical comments by examiners regarding a 
history of cold weather injuries.  

In December 1992, a VA examiner noted the Veteran's reports 
of recurrent, acute episodes of gout that affected his right 
hand.  He did not report a history of frostbite.  The 
examiner diagnosed gouty arthritis and did not observe or 
diagnose residuals of frostbite or other cold injury.   

In November 2008, a VA physician noted a review of the claims 
file and the Veteran's reports of a right index finger 
fracture in service and subsequent chronic pain and swelling 
of the finger.  The physician noted that he had a medical 
history of rheumatoid arthritis and gout with recurrent 
flare-ups and treatment with steroid medication.  However, 
the physician noted that he was unable to find evidence of 
the fracture in the service treatment records.  On 
examination, the physician noted painful motion and general 
weakness of the fingers of the right hand.  The examiner did 
not note a detailed examination of the left hand.  An X-ray 
of the right hand showed diffuse degenerative changes 
consistent with rheumatoid arthritis.  The examiner noted 
that the pain and deformities of the right hand were more 
likely due to rheumatoid arthritis than to traumatic 
arthritis.  However, he stated that although he could not 
find records of a right index finger fracture in service, he 
would "give [the Veteran] the benefit of doubt." In a 
February 2009 addendum to his report, the physician referred 
to the Veteran's bilateral hand disorder and stated that it 
was more consistent with rheumatoid arthritis and less likely 
than not related to a cold injury or frostbite in service.  

The Board concludes that service connection for the residuals 
of frostbite or other cold weather injuries of the bilateral 
hands and arthritis of the right hand is not warranted.  The 
Board acknowledges the Veteran's report of cold weather 
injuries in the winter of 1953 and that he is competent to 
report the observable symptoms.  However, the Board places 
less probative weight on his reports as they are inconsistent 
with the service treatment records.  There is no presumption 
that a soldier who served in winter in Korea necessarily 
experienced frostbite.  The Veteran was assigned to a medical 
company, and treatment records showed that he received care 
on a number of occasions during the winter of 1953-54 but 
with no treatment for frostbite.  The Veteran also reported 
that the cold weather injuries were concurrent with a 
compound finger fracture.  However, the treatment records 
showed that the fracture occurred in September and with no 
evidence that the broken bone caused a skin wound.  
Furthermore, no cold weather injury was noted in the 
discharge physical examination nor did the Veteran report 
these injuries to any post-service medical examiner.  

The Board notes that the VA outpatient treatment records 
since service showed on-going diagnosis and treatment for 
gout and gouty arthritis of the hands and several other 
joints.  The VA examiner in 2008 and 2009 noted that the hand 
pain and deformation were consistent with rheumatoid 
arthritis and not traumatic arthritis or cold weather injury.  
Although he did not perform a detailed examination of the 
left hand, he noted in his addendum that neither hand 
displayed residuals of cold weather injury.  Therefore, the 
Board concludes that even if the Veteran did experience some 
form of cold weather injury for which he did not receive 
treatment, the weight of medical evidence is that the current 
bilateral hand disorders are not related to exposure to cold 
weather in 1953-54.  

However, the Board concludes that service connection for 
residuals of a right index finger fracture is warranted.  
Service treatment records showed that the Veteran sustained 
fracture of the right index finger in 1953.  Although no 
abnormalities were noted on a 1954 discharge examination, a 
1958 VA X-ray showed degenerative changes and spurs at the 
interphalangeal joints of the finger which the examiner 
categorized as residuals of the fracture.  In the 2008 
examination, the VA physician could not locate the service 
treatment records to verify the occurrence of the fracture.  
However, he stated that he would have otherwise given the 
Veteran the benefit of doubt regarding the etiology of the 
symptoms of recurrent right finger pain, swelling, and the 
loss of grip strength attributable to the finger.  As there 
is evidence of a fracture in service and resolving all doubt 
in favor of the Veteran, service connection for residuals of 
a right index finger fracture is granted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   The 
Veteran contends that he has lost the use of his right hand 
as a result of the residuals of the right index finger 
fracture.  The functional capacity of his right hand will be 
evaluated by the RO in the assignment of an appropriate 
rating.  

Right Elbow

Service treatment records including a November 1954 discharge 
examination are silent for any symptoms, diagnosis, or 
treatment of a right elbow injury or disorder. 
He did not report right elbow symptoms in a February 1958 VA 
examination.  

In a February 1985 VA examination, the Veteran reported that 
he had been receiving treatment for gout for two years and 
that he experienced pain and swelling of the left elbow and 
underwent aspirations on two occasions.  The examiner limited 
his clinical observations to the left elbow; however an X-ray 
of the right elbow was obtained and showed osteoarthritic 
changes.  

VA outpatient treatment reports from September 1987 to 
September 1988, November 1989 to April 1997, June 1999 to 
January 2002, and September 2002 to March 2005 show treatment 
for recurrent flare-ups of gouty arthritis of the right and 
left wrist and hands and occasionally in joints of the 
shoulder, elbow, knees, and spine.  Examiners frequently 
noted that the disorder affected multiple joints but did not 
comment specifically on the right elbow.  

In November 2008, a VA physician noted a review of the claims 
file and the Veteran's report of right elbow pain and 
swelling that began during an episode of septic bursitis at 
an unspecified time after service.   The examiner noted 
tenderness, some limitation of flexion, and soft tissue 
deposits consistent with gouty tophi.  An X-ray showed a 
normal joint with some olecranon spurring and soft tissue 
calcifications.  The physician diagnosed right elbow gout or 
a residual from olecranon bursitis.  However, the physician 
noted that there was no evidence of gout or bursitis in 
service and that the current disorder was not related to the 
Veteran's military service.  

The Board concludes that service connection for arthritis of 
the right elbow is not warranted.  Service treatment records 
are silent for any elbow disorder and the Veteran does not 
contend that he experienced abnormal elbow symptoms in 
service.   The Veteran did not identify the date or provider 
who treated him after service for bursitis of the elbow, but 
no symptoms or diagnosis was noted in a 1958 VA examination.  
The first notation in the records of elbow discomfort was in 
1985, many years after service.  A VA physician in 2008 
stated that the Veteran's current gout or residuals of 
bursitis are not related to military service.  

The weight of the credible evidence demonstrates that the 
Veteran's current gout or residuals of bursitis of the right 
elbow first manifested many years after service and is not 
related to any aspect of service.  Thus, service connection 
is not warranted.


ORDER

Service connection for a cold weather injury to the right 
hand is denied 

Service connection for a cold weather injury to the left hand 
is denied.

Service connection for arthritis of the right hand is denied. 

Service connection for arthritis of the right elbow is 
denied. 

Service connection for the residual conditions of a fracture 
of the right index finger is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


